—Order, Supreme Court, New York County (Patricia Williams, J.), entered on or about August 14, 1992, granting defendant’s motion to suppress physical evidence and a statement he allegedly made to the police, unanimously affirmed.
We agree with the hearing court that the arresting officer did not have reasonable suspicion of criminality to justify pursuit of defendant, whose appearance varied from the description provided by the complainant (cf., People v Martinez, 80 NY2d 444). Defendant’s age was at least 10 years older than that attributed to the assailant by the complainant, and he was not wearing the leather jacket mentioned in the description. And it is certainly true, as the hearing court noted, that reasonable suspicion cannot be found merely in the fact that defendant appeared nervous and was present in *67a crime-ridden neighborhood. Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.